Citation Nr: 0200942	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  01-00 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a August 1999 rating action of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for PTSD.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during service. 

2.  There is no credible supporting evidence that the veteran 
experienced an in-service stressor which has been linked to 
the development of PTSD.

3.  There is no diagnosis of PTSD based upon a verified in-
service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran contends that he suffers from PTSD as a result of 
mortar attacks at the Lai Khe base camp between March and May 
1969.

His DD Form 214  shows he was awarded the National Defense 
Service, Vietnam Service and Vietnam Campaign Medals.  His 
service personnel records reveal that his principal duty was 
a combat construction specialist and later as a truck driver 
with C Company, 168th Engineer Combat Battalion.  He served 
in Vietnam from February to December 1969.

A careful review of the veteran's service medical records 
reveals no findings or complaints pertaining to any 
psychiatric disorder.  Both the January 1968 enlistment and 
December 1969 separation examination reports state that the 
appellant was clinically evaluated as psychiatrically normal.  

An Operational Report of the 168th Engineer Combat Battalion 
for the period ending July 31, 1969 indicated that on the 
morning of May 1, 1969 an air field at Lai Khe suffered 
damage from enemy rockets.  A repair crew from B Company was 
sent to repair the damaged area.  A copy of a Morning Report 
dated in May 1969, indicated that [redacted] died as a 
result of an enemy rocket attack at Lei Khe.

The veteran was seen in October 1998 at VAMC Highland Park 
for an initial PTSD evaluation.  He reported that he was 
involved in a serious motorcycle accident in 1979, which 
resulted in multiple traumas, including fractures of the 
right ulna and radius, and the right femur.  He had three 
total hip replacements in 1986, 1995 and 1998. He indicated 
that "a few months ago," he witnessed a motor vehicle 
accident that resulted in the death of a young girl.  He also 
reported during the past year, his first-cousin died of a 
self-inflicted gunshot wound. He reported chronic pain and 
that he suffered from three degenerative disks.  He indicated 
that he had disruptive sleep, was easily irritated and 
agitated and could become verbally aggressive.  He had a long 
history of using drugs and alcohol.  

The veteran reported, that while in Vietnam, he basically 
drove a truck.  He reported that he used marijuana and opium 
in Vietnam and was treated on one occasion for "battle 
fatigue".  He did not divulge any specific events or 
traumas.  

Upon examination, the veteran was noted to have impaired 
concentration, was hyper vigilant and endorsed a startle 
response.  He had suicidal ideation and depressed mood.  He 
was diagnosed with major recurrent depression and subclinical 
post-traumatic stress disorder.  

The veteran's claim of entitlement to service connection for 
PTSD was denied by rating decision of August 1999.  

A report from the Wheeling, West Virginia Vet Center dated 
October 1999, indicated that the veteran had received 
counseling services since September 1998.  The examiner 
concurred with the October 1998 diagnosis from the VAMC at 
Highland Drive that the veteran suffers from subclinical 
PTSD.  His major symptoms were difficulty falling and staying 
asleep, intrusive thoughts, loss of self-confidence and 
interest in "almost nothing".  Additionally, the examiner 
opined that the veteran's PTSD symptomatology was related to 
wartime experiences including regular attacks on the base 
camp at Lai Khe.  

In a December 1999 outpatient treatment report the veteran 
reported seeing body bags in Vietnam.  He also reported being 
involved in a serious post-service motorcycle accident and 
having witnessed a fatality in an automobile accident.  His 
symptoms of hyperarousal and avoidance were noted to be 
consistent with PTSD.  However, the staff psychiatrist 
suspected that PTSD was more likely secondary to motor 
vehicle accidents than military experience.  

VA outpatient records from 1999 and 2000 reveal treatment for 
PTSD, and note that the appellant continued to ruminate about 
the war even though he admittedly saw "little combat."  In 
December 1999, he reported seeing body bags as his main 
stressor.  The appellant was also noted to have witnessed a 
severe car accident, to have personally been involved in a 
serious motorcycle accident, and that these events combined 
to produce symptoms which were consistent with PTSD.

Treatment records from a PTSD Residential Rehabilitation 
Program at VAMC Clarksburg for the period of September to 
December 2000 are associated with the veteran's claims 
folder.  Therein, the veteran presented with initial symptoms 
of difficulty with anger, isolation, inability to show 
emotions and sleep disturbances.  The veteran was given a 
diagnosis of PTSD, secondary depression and hypertension.  
However, the records are silent for discussion of in-service 
or post-service stressors, although the record noted that the 
veteran complained that his Vietnam experience "got in his 
way."

The veteran was afforded a VA PTSD examination in December 
2000.  He indicated that he was not exposed to any type of 
combat in Vietnam.  He noted that a rocket attack on Lai Khe 
occurred where his 168th Engineering Battalion was stationed, 
but that it did not directly involve the veteran.  There was 
mention of a soldier killed as a result of the rocket attack 
but the veteran was not present when the incident occurred 
and did not know the soldier who was killed.  He reported 
that he served as a truck driver and was not exposed to any 
threatening situations or combat experiences.  The veteran 
did report that were occasions when he witnessed body bags 
lined up along the air field and that this bothered him 
somewhat.  However, he denied that this was something that 
effected him presently.  

The veteran reported symptoms of depression, irritability, 
insomnia, sadness, and occasional thoughts of hurting himself 
but denied other symptoms associated with PTSD including 
nightmares, intrusive recollections or avoidance symptoms.  
He did indicate residual stress over having witnessed a very 
serious motor vehicle accident in 1998 but denied having 
residual symptoms in this regard.   

Following mental status examination the overall clinical 
impression was chronic dysthymic disorder that is not related 
to his military experiences.  The examiner opined that the 
veteran did not have symptoms consistent with PTSD related to 
a motor vehicle accident he witnessed in 1998.  There was a 
history of polysubstance abuse, currently in remission for 
five years.  In conclusion the examiner broadened his 
findings to state that the appellant did not meet the 
diagnostic criteria for a diagnosis of PTSD either in terms 
of identified stressors, or ongoing symptoms.  The examiner 
again noted that the appellant had no direct combat 
experience. 

Thereafter, in February 2001, the claims folder was referred 
to a psychiatrist, with instructions to review the evidence 
of record and reconcile the conflicting opinions as to 
whether or not the veteran suffers from PTSD due to his 
military service.  The examiner reviewed the veteran's claims 
folder, as well as records from VAMC Highland Park, VAMC 
Clarksburg, the Wheeling, West Virginia Vet Center, and VA 
examination from December 2000.  Following this review, the 
examiner opined that the veteran suffered from major 
recurrent depression; polysubstance dependence, currently in 
partial remission; and malingering.  The examiner noted that 
the records did not document a traumatic in-service stressor 
which would come close to fulfilling the diagnostic criteria 
for PTSD.  Absent such evidence a diagnosis of PTSD was not 
entered.  The examiner noted that the postservice motor 
vehicle accident may be related to the appellant's symptoms.  
However, the examiner opined that reports pertaining to 
nightmares and recollections about Vietnam appeared to be 
fabricated or unsubstantiated. 

Analysis

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published beginning at 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified in pertinent part at 38 C.F.R. §§ 3.102, 
3.159, 3.326(a)).  

In this case, the veteran has been informed of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  The RO attempted to 
develop the record and obtained post-service treatment 
records.   By letter of December 1998, the RO advised the 
veteran of the evidence that was necessary in support of his 
claim.  The veteran was afforded a VA examination in December 
2000, and his claims folder was reviewed by a VA physician in 
connection with his claim.  This review included an opinion 
addressing the medical question central to this case.  In the 
rating decision on appeal, statement of the case and 
supplemental statement of the case sent to the veteran, the 
veteran was advised of the laws and regulations applicable to 
his claim as well as the basis for the denial of his claim.  
The veteran has not identified any additional evidence in 
support of his claim.  Accordingly, the Board finds that the 
duty to assist and notify the veteran has been satisfied.  
See generally, 38 U.S.C.A. § 5103A.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  When a disability is not 
initially manifested during service or within an applicable 
presumptive period, service connection may nevertheless be 
established by evidence demonstrating that the disability was 
in fact incurred or aggravated during the veteran's service.  
38 C.F.R. § 3.303(d).

The adjudication of a claim for service connection for post-
traumatic stress disorder requires an evaluation of the 
evidence in light of the places, types, and circumstances of 
service, as evidenced by service records, the official 
history of each organization in which the appellant served, 
the veteran's military records, and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154(a) (West 1991); 38 C.F.R. § 
3.304(f).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
Id. 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of post-traumatic stress disorder will vary depending upon 
whether the veteran engaged in "combat with the enemy."  See 
38 U.S.C.A.. § 1154 (b).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the appellant's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor. 
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  

If a claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  Furthermore, available 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

In this case, the Board finds the preponderance of the 
evidence is against a finding that the veteran currently 
suffers from PTSD related to his military service.  The Board 
finds highly probative the VA examination of December 2000 
which concluded that the veteran did not meet the criteria 
necessary for a diagnosis of PTSD.  Additionally, the Board 
finds highly probative the VA examination of February 2001, 
in which the examiner performed an exhaustive and thorough 
review of the evidence then of record, and concluded that the 
veteran did not suffer from PTSD.  

Further, the Board finds that while the appellant was 
diagnosed with PTSD at VAMC Highland Drive, and at VAMC 
Clarksburg, there is no credible evidence to show that any 
disability was related to service incurred stressors.  
Rather, the veteran symptoms were likely the result of post-
service stressors.  In this regard, in the December 1999 
outpatient treatment report, the staff psychiatrist suspected 
that PTSD was more likely secondary to motor vehicle 
accidents than military experience.  

The veteran claims that his PTSD is a result of exposure to a 
mortar attack in 1969 on the base camp at Lai Khe.  
Additionally, an examiner from the Wheeling, West Virginia 
Vet Center opined that the veteran's PTSD symptomatology was 
related to wartime experiences including regular attacks on 
the base camp at Lai Khe.  As noted, the Combat Operational 
Report of the 168th Engineer Combat Battalion indicated that 
the airfield was subject to rocket attack on one morning in 
May 1969.  There is no record of "regular attacks" upon the 
appellant's base position.  A Morning Report indicated that a 
soldier died as a result of that attack. 

However, the veteran revealed at the VA examination of 
December 2000, that he did not witness the rocket attack or 
witness any injury to soldiers as a result of the attack.  He 
did not know the soldier that died as a result of the attack.  
In fact, a repair crew from another Company, and neither the 
appellant nor his unit, were sent to repair the damaged area.  
In addition, the veteran admitted that he served as a truck 
driver in Vietnam and was not exposed to any type of combat 
or life threatening experiences.  While he did remember 
seeing body bags on occasion, the sight of which is not 
clinically shown to cause any current PTSD symptomatology.  

In view of the foregoing, service connection for PTSD is 
denied.

In reaching this decision the Board considered the "benefit 
of the doubt" doctrine, however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1Vet. App. 49 (1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

